          Case 2:17-cv-00850-APG-NJK Document 106 Filed 07/14/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   ANTHONY FESTA,
                                                           Case No.: 2:17-cv-00850-APG-NJK
12          Plaintiff(s),
                                                                          Order
13   v.
                                                                     [Docket No. 103]
14   BRIAN SANDOVAL, et al.,
15          Defendant(s).
16         Pending before the Court is Plaintiff’s motion for leave to file a fourth amended complaint.
17 Docket No. 103. Plaintiff’s motion was filed on June 23, 2020. To date, no response has been
18 filed. To the extent Defendants may be uncertain, the Court makes clear now that it declines to
19 screen the fourth amended complaint sua sponte given the procedural posture of the case. See,
20 e.g., Olausen v. Murguia, 2014 WL 6065622, at *3 (D. Nev. Nov. 12, 2014). To the extent
21 Defendants oppose the relief requested, a response to the motion must be filed by July 21, 2020.
22         IT IS SO ORDERED.
23         Dated: July 14, 2020
24                                                              ______________________________
                                                                Nancy J. Koppe
25                                                              United States Magistrate Judge
26
27
28

                                                    1
